



Exhibit 10.20


RESTRICTED UNIT AWARD AGREEMENT
UNDER THE
OAKTREE CAPITAL GROUP, LLC
2011 EQUITY INCENTIVE PLAN


This RESTRICTED UNIT AWARD AGREEMENT (as may be amended, modified, supplemented
or restated from time to time, this “Agreement”) is effective as of [ ] (the
“Effective Date”), by and between OAKTREE CAPITAL GROUP, LLC, a Delaware limited
liability company (the “Company”), and you (the “Participant”). Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Oaktree Capital Group, LLC Amended and Restated 2011 Equity
Incentive Plan (as amended, modified, supplemented or restated from time to
time, the “Plan”) and the Third Amended and Restated Operating Agreement of the
Company, dated as of August 31, 2011 (as amended, modified, supplemented or
restated from time to time, the “Operating Agreement”), as applicable. This
Agreement shall be deemed executed, accepted and agreed to by all parties hereto
upon the Participant’s acceptance of this Agreement by clicking on the “Accept”
button related to this Award in the Oaktree equity portal established to
facilitate the grant of Awards under the Plan (the “Oaktree Equity Portal”).
Recitals
WHEREAS, the Plan was adopted for purposes of promoting the long-term financial
interests and growth of the Company or a Subsidiary or Affiliate thereof
(individually, an “Oaktree Group Member” and, collectively, the “Oaktree Group”)
by, among other things, providing select investment professionals, employees,
directors, consultants and advisors of the Oaktree Group with equity-based
awards based upon Units (as defined under the Plan); and
WHEREAS, either the Committee authorized to administer the Plan by the Board or
the Board has approved the grant and issuance of the Granted Units (as defined
below) to the Participant pursuant to the Plan, subject to the terms and
conditions of the Grant Documents (as defined below).
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto, intending to be legally bound, hereby
agree as follows:
Agreement
1.Grant of Units. Subject to the terms and conditions of this Agreement, the
Operating Agreement and the other Grant Documents:


1



--------------------------------------------------------------------------------




(a)    the Company hereby grants and issues to the Participant, and the
Participant hereby accepts and receives from the Company, the number of Class A
units of the Company specified for the Participant on the Oaktree Equity Portal
related to this specific Award of public units next to the heading “Units
Awarded” (the “Granted Units”), which Granted Units shall have an aggregate
Award Value specified on the Oaktree Equity Portal related to this specific
Award;
(b)    if the Participant is not already a Member, then the Participant is
hereby admitted as a Member pursuant to Section 3.1 of the Operating Agreement;
(c)    the Participant hereby acknowledges that he or she has received and has
reviewed carefully a copy of (i) the Operating Agreement, (ii) the Plan, (iii)
the Prospectus, dated March 30, 2016 to the Form S-8 Registration Statement
filed with the U.S. Securities and Exchange Commission (as amended, modified,
supplemented or restated from time to time, the “Prospectus”), and (iv) each
other agreement, instrument or document required by any Oaktree Group Member to
be executed and delivered by the Participant in connection with the transactions
contemplated by this Agreement (collectively, including this Agreement, the
Operating Agreement, the Plan and the Prospectus, as each such document may be
amended, modified, supplemented or restated in accordance with its respective
terms from time to time, the “Grant Documents”);
(d)    if the Participant is not already a party to the Operating Agreement,
then the Participant hereby joins as a party to, and agrees to be bound by each
and every provision of, the Operating Agreement; and
(e)    notwithstanding anything in the Plan or this Agreement to the contrary,
the Committee may, in its discretion and without the Participant’s consent,
provide at any time for (i) the assumption of the Granted Units by any Affiliate
of the Company, (ii) a mandatory exchange of Granted Units into, or a
substitution of such Granted Units for, units of another class of units issued
by any Affiliate of the Company having a value equivalent to the Fair Market
Value of the Granted Units at the time of such substitution or exchange, (iii)
an acceleration of the lapse of restrictions on the Granted Units or (iv) the
cancellation of this Award and the termination of the Granted Units hereunder in
consideration of a payment to the Participant, in cash or other units or
property, or any combination thereof, equal to the aggregate Fair Market Value
of the Granted Units at the time of such cancellation.   Payments to be made in
connection with the cancellation of any Granted Units may be subject to further
vesting to the extent the Granted Units were not previously vested.
2.    Vesting of Units; Forfeiture.
(a)    Each Granted Unit shall be unvested as of the Effective Date. [Insert
specific vesting schedule.]
(b)    Forfeiture of Units. Except as otherwise determined by the Company, and
subject to Paragraph 2(c) below, if the Participant ceases to provide services
to the Oaktree Group for any reason or no reason at all (including termination
of such services by any Oaktree Group Member without Cause), then all unvested
Granted Units of the Participant shall be immediately and automatically
forfeited on the effective date the Participant ceases to provide services to
the Oaktree Group without any further action by any parties hereto. For the
avoidance


2



--------------------------------------------------------------------------------




of doubt, Granted Units forfeited pursuant to this Paragraph 2(b) shall be
immediately and automatically cancelled, and shall cease thereafter to be
outstanding, upon such forfeiture.
(c)    Acceleration of Vesting. Notwithstanding Paragraph 2(b) above:
(i)    for the avoidance of doubt, the Company may accelerate the vesting of any
Granted Unit, including by causing such Granted Unit to vest immediately and
automatically;
(ii)    if the Participant ceases to provide services to the Oaktree Group as a
result of his or her Incapacitation, all unvested Granted Units shall vest
immediately and automatically effective upon such Incapacitation; and
(iii)    [INCLUDE THE FOLLOWING CLAUSE GENERALLY FOR 4-YEAR VESTING GRANTS
ONLY:] if (A) the Participant permanently ceases to provide services to the
Oaktree Group due to the termination by the Oaktree Group of such services, (B)
the Participant has not engaged in Cause, (C) the Participant has delivered to
the Oaktree Group, within ten calendar days (or such longer period permitted by
the Company) after such cessation, an executed general release in form and
substance reasonably determined by the Company, fully and finally releasing all
Oaktree Group Members and all Oaktree Related Persons from all claims and other
liabilities whatsoever, and (D) the Participant does not subsequently seek to
revoke or otherwise repudiate or evade any of the provisions of such general
release (whether pursuant to any statutory revocation right or otherwise), then
all unvested Granted Units shall vest effective upon such permanent cessation.
3.    Book Entry; Designated Unit Holding Accounts. The Granted Units shall be
evidenced by uncertificated securities registered or recorded in records
maintained by or on behalf of the Company, and the Company shall cause any
Granted Unit that may be deliverable hereunder to be entered in such records as
owned by the Participant as of the Effective Date. The Granted Units shall be
held in such accounts or in such other manner at or with such brokerage firms,
stock transfer agents and other institutions as are determined by the Company in
its sole and absolute discretion (such accounts or manner, the “Designated Unit
Holding Accounts”, and such firms, agents and institutions, the “Designated Unit
Holding Firms”). Without the need for any further actions or authorizations from
the Participant or his or her transferees, the Company and its designees shall
be entitled at any time to give such instructions to the Designated Unit Holding
Firms and other third parties with respect to the Designated Unit Holding
Accounts as the Company or such designee determines in its sole and absolute
discretion to (a) permit the Company to take such actions as are permitted under
Paragraph 4 below, (b) prevent, restrict or limit (i) the Disposition of any
unvested Granted Unit or (ii) the Disposition of any vested Granted Unit in
violation of any applicable law, Paragraph 12 below, or the terms and conditions
of any other agreement or instrument applicable to such vested Granted Unit, and
(c) enable any Oaktree Group Member to deduct or withhold any amount to which
such Oaktree Group Member is entitled to deduct or withhold pursuant to
Paragraph 13 below.
4.    Participant’s Obligation to Pay Taxes.
(a)    The Participant shall be responsible for any and all taxes relating to
the Granted Units, including amounts due upon the vesting of any Granted Units
or relating to allocations of income with respect to the Granted Units. Without
limiting Section 8.4 of


3



--------------------------------------------------------------------------------




the Operating Agreement and Section 15(c) of the Plan, the Participant hereby
agrees that the Company has the right (i) to require reimbursement from the
Participant of any such taxes that are paid by the Company, (ii) to deduct any
such taxes (A) from any payment of any kind otherwise due to the Participant,
including as necessary, appropriate, advisable or convenient to satisfy any
foreign, U.S. federal, state or local withholding tax requirements and (B) from
payments receivable by the Participant under the Grant Documents, and (iii) to
cause the sale of any portion of Participant’s Granted Units for purposes of
payment or satisfaction of any such taxes (including by instructing the
Designated Unit Holding Firms to sell Participant’s Granted Units for purposes
of payment or satisfaction of any such taxes). The Participant hereby authorizes
the Designated Unit Holding Firms, if so instructed by the Company, to sell
Granted Units for purposes of covering any such taxes and deliver the proceeds
of any such sale to the Company for payment of any such taxes. As security for
the full, prompt and complete payment and performance when due of all of the
Participant’s obligations under this Paragraph 4 (including its obligation to
reimburse the Company for any such taxes that are paid by the Company), the
Participant hereby unconditionally and irrevocably grants to the Company a
security interest in the Granted Units and on all proceeds directly or
indirectly receivable by the Company in respect of the Granted Units (including
any distributions by the Company to the Participant in respect of the Granted
Units and any proceeds receivable by the Participant in connection with the sale
of the Granted Units). The Participant shall take such actions as the Company
may request from time to time to perfect or enforce such security interest and
to otherwise maintain such security interest as a first priority lien in favor
of the Company.
(b)    Without limiting the generality of Paragraph 4(a) above, the Company may,
in its sole and absolute discretion, permit the Participant to satisfy, in whole
or in part, the foregoing withholding liability by (i) the delivery of Mature
Units, of the same type of Units as are subject to this Agreement, owned by the
Participant having a Fair Market Value equal to such withholding liability and
any follow-on tax obligations incurred as a result of the disposition of such
Mature Units to the Company, or any of its subsidiaries on behalf of the
Company, as applicable, (ii) having the Company or any of its subsidiaries,
deliver in settlement of the Granted Units the number of vested Granted Units,
less a number of Granted Units with a Fair Market Value equal to such
withholding liability or (iii) the use of any other method as the Company may
permit, in its sole discretion, in each case, with all tax calculations and
valuations to be undertaken by the Company in good faith and in its sole and
absolute discretion; provided that the mechanisms described in the foregoing
clauses (i), (ii) and (iii) shall only be available to the Participant if and to
the extent the Participant has notified the Company of his or her desire to use
one of the available mechanisms within such time period as the Company may
require from time to time before the date on which the applicable Granted Units
become vested Granted Units.
5.    Certain Representations, Warranties, Covenants and Agreements. As an
essential inducement to the Company to grant and issue the Granted Units to the
Participant, the Participant hereby represents and warrants to the Oaktree Group
as follows:
(a)    Authority and Capacity. The Participant has the legal capacity to agree
to, execute and deliver each Grant Document and to perform all of his or her
obligations thereunder. The Participant shall be deemed to have duly executed
and delivered this Agreement upon accepting its terms on the Oaktree Equity
Portal, and each Grant Document constitutes the legal,


4



--------------------------------------------------------------------------------




valid and binding obligation of the Participant, enforceable against the
Participant in accordance with their respective terms.
(b)    No Conflict; Satisfaction of Conditions to Membership Transactions.
Neither the execution, acceptance and delivery by the Participant of any Grant
Document, nor the performance by the Participant of his or her obligations
thereunder, violates, conflicts with or constitutes a default or breach under,
or will violate, conflict with or constitute a default or breach under any
applicable law or any contract, indenture, agreement, instrument or mortgage
binding on the Participant or any of his or her properties. To the best
knowledge of the Participant, neither the grant and issuance of the Granted
Units to the Participant, nor the ownership by the Participant of the Granted
Units, nor the status of the Participant as a Member:
(i)    would reasonably be expected to result in the violation by the Company or
any other Oaktree Related Person (as defined below) of any applicable law,
including any applicable U.S. federal or state securities laws;
(ii)    would reasonably be expected to terminate the existence or qualification
of the Company under the laws of any jurisdiction;
(iii)    would reasonably be expected to cause the Company to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
U.S. federal income tax purposes (to the extent not already so treated or
taxed); or
(iv)    would reasonably be expected to subject the Company or any other Oaktree
Related Person to any material regulatory requirement to which it, he or she
otherwise would not be subject, including any requirement that the Company
register as an investment company under the Investment Company Act or as a
result of all or any portion of the Company’s assets becoming or being deemed to
be “plan assets” for purposes of the U.S. Employee Retirement Income Security
Act of 1974, as amended.
(c)    Suitability. The Participant meets all suitability standards or
eligibility requirements imposed by the jurisdiction of his or her residence for
his or her acquisition of the Granted Units pursuant to the Grant Documents. The
Participant has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of an investment in
the Granted Units and protecting his or her own interests in connection with
such investment.
(d)    Access to Information. The Participant (i) has been provided with ample
opportunity to discuss each Grant Document, the Granted Units and the Oaktree
Business (as defined below) with the Company and to ask the Company such
questions regarding each Grant Document, the Granted Units and the Oaktree
Business, and to receive such answers to such questions and such other
information, as the Participant deems necessary, appropriate or advisable, and
(ii) has been provided with ample opportunity to consult with such legal, tax,
financial and other advisors of the Participant regarding each Grant Document,
the Granted Units and the Oaktree Business as the Participant deems necessary,
appropriate or advisable. The Participant has a preexisting business
relationship with the senior executives of the Oaktree Group, and such business
relationship is of a nature and duration so as to enable the Participant to be
aware of their character, business acumen and general business and financial
circumstances.


5



--------------------------------------------------------------------------------




(e)    Independent Investment Decision. The Participant is relying on his or her
own independent investigation and the information contained in the Grant
Documents, and the Participant is not relying on any Person (other than his or
her own legal, tax, financial and other advisors) or any representation or
warranty made by any Oaktree Related Person, in each case, in deciding to own
and hold the Granted Units. Without limiting the foregoing, no representation or
warranty has been made to the Participant by any Oaktree Related Person as to
the existing value or the future performance of the Oaktree Business.
(f)    Investment Intent. The Participant will own and hold the Granted Units
for his or her own account, as a principal, for investment purposes only, and
not with a view to, or for, resale or distribution, in whole or in part. No
other Person has a direct or indirect beneficial interest in the Granted Units
(other than, if the Participant is a married natural person acquiring the
Granted Units as community property, the community property interest of the
Participant’s spouse). The Participant is not acting as an agent,
representative, intermediary or nominee, or in any similar capacity, for or on
behalf of any other Person with respect to any Granted Units.
(g)    Tax Consequences. The Participant understands that his or her ownership
of the Granted Units may cause him or her adverse tax consequences, including
the realization of taxable income without receiving cash distributions to pay
the required tax thereon. For example, the Participant may be taxed upon the
vesting of the Granted Units on the value of the vesting Granted Units.
Moreover, although it is contemplated that the Company will make cash
distributions in respect of the Granted Units from time to time, the Participant
understands that there is no obligation for the Company to make any distribution
(including tax distributions) to its Members (including the Participant). The
Participant further understands that even if the Company were to make cash
distributions from time to time, there is no assurance that such cash
distributions will be made in sufficient amounts or at an opportune time so as
to enable the Participant to pay in a timely manner any taxes that the
Participant may be required to pay in respect of the Granted Units. The
Participant has sufficient liquid resources to pay all taxes that the
Participant may be required to pay in respect of the Granted Units, including
all taxes arising from the vesting of the Granted Units or allocations of
taxable income of the Company to the Participant with respect to the Granted
Units. The Participant has reviewed his or her investment in the Granted Units
with his or her tax advisors and has not received or relied upon any tax advice
from any Oaktree Related Person. No Oaktree Related Person has made any
representation or warranty (and shall not otherwise be liable to the
Participant) as to the tax treatment of vesting, allocations or distributions
with respect to the Granted Units under applicable law.
(h)    IRS 83(b) Election for non-U.S. Citizens. If the Participant is not a
citizen or permanent resident of the United States, the Participant hereby (i)
agrees that, no later than 30 calendar days after the Effective Date, he or she
will (A) file an election under Section 83(b) of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”), with respect to the Granted Units and (B)
provide a copy of such election to the Chief Financial Officer of the Company or
his or her designee, and (ii) confirms and acknowledges that he or she has filed
an election under Section 83(b) of the Code with respect to any other Units
previously granted to the Participant prior to the Effective Date.
(i)    Understanding of Grant Documents. The Participant understands each
provision of each Grant Document and the terms and conditions of the Granted
Units. Without limiting the foregoing, the Participant understands that:


6



--------------------------------------------------------------------------------




(i)    the Participant has irrevocably constituted and appointed the Company as
the true and lawful attorney-in-fact and agent of the Participant as set forth
in Section 2.6 of the Operating Agreement for the purposes set forth therein;
(ii)    the Operating Agreement permits the Company to issue, at any time and
from time to time, without the approval of the Participant or the need to notify
the Participant, additional Units on such terms and conditions as the Company
may determine, including Units that may be senior or superior to, or of a
different class from, the Granted Units;
(iii)    the Participant does not have any preemptive rights, right of first
refusal, right of first offer or other right of participation with respect to
any issuances of any Units, and such issuances are expected to have a dilutive
effect on the Participant’s interest in the Company;
(iv)    amounts distributable to the Participant in respect of the Granted Units
are subject to withholding pursuant to Section 8.4 of the Operating Agreement;
and
(v)    the Participant may be subject to certain minimum retained ownership
requirements with respect to the Participant’s ability to exchange or sell any
Granted Units as set forth in Paragraph 12 below; and
(vi)    the Participant is subject to the protective covenants set forth in
Paragraph 11 below, which includes covenants and prohibitions to which the
Participant will continue to be bound after the Participant ceases to provide
services to the Oaktree Group.
The Participant has given careful consideration to all of the provisions of the
Grant Documents. For the avoidance of doubt, and without limiting the
immediately preceding sentence, the Participant (x) has given careful
consideration to the restraints imposed upon him or her under the Grant
Documents, (y) is in full accord as to the necessity of such provisions, and (z)
understands that his or her agreement to be bound by each such provision is an
essential inducement to the Company to grant and issue the Granted Units to the
Participant.
If the Participant becomes aware that any representation or warranty made by him
or her in any Grant Document would be incorrect in any material respect if such
representation or warranty were to be made as of any subsequent date, or that
the Participant is unable fulfill or perform in any material respect any of his
or her covenants or agreements in any Grant Document, the Participant shall
promptly notify the Company of such inaccuracy or inability.
6.    Incorporation of Operating Agreement Provisions. The provisions of Article
XIV of the Operating Agreement (other than Section 14.4 of the Operating
Agreement) are hereby incorporated herein by reference and shall apply mutatis
mutandis to this Agreement. Without limiting the foregoing:
(a)    this Agreement may be amended, modified, or waived with the written
consent of the Company; provided that if any such amendment, modification, or
waiver would adversely affect the Participant in any material respect, such
amendment, modification, or waiver shall also require the written consent of the
Participant; provided further that, for the avoidance of doubt, the Operating
Agreement may be amended, modified and waived pursuant to Article X and Section
11.5 of the Operating Agreement, and the Plan may be amended, modified and


7



--------------------------------------------------------------------------------




waived pursuant to Section 14(a) of the Plan, and any such amendment,
modification and waiver of the Operating Agreement or the Plan shall be
effective with respect to the Granted Units (and shall not be deemed to be an
amendment, modification or waiver of this Agreement for purposes of the
immediately preceding proviso or otherwise);
(b)    any notice that is required or permitted hereunder to be given to any
party hereto shall be given pursuant to Section 14.1 of the Operating Agreement;
and
(c)    in accordance with Section 14.8 of the Operating Agreement, this
Agreement shall be construed and enforced, along with any rights, remedies, or
obligations provided for hereunder, in accordance with the laws of the State of
Delaware applicable to contracts made and to be performed entirely within the
State of Delaware by residents of the State of Delaware; provided that the
enforceability of Paragraph 7 below shall be governed by the Federal Arbitration
Act, 9 U.S.C. Section 1 et seq., and not the laws of the State of Delaware.
7.    Arbitration of Disputes.
(a)    Any and all disputes, claims or controversies arising out of or relating
to this Agreement, including any and all disputes, claims or controversies
arising out of or relating to (i) the Company, (ii) the Participant’s rights and
obligations hereunder, (iii) the validity or scope of any provision of this
Agreement, (iv) whether a particular dispute, claim or controversy is subject to
arbitration under this Paragraph 7, and (v) the power and authority of any
arbitrator selected hereunder, that are not resolved by mutual agreement shall
be submitted to final and binding arbitration before Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) pursuant to the Federal Arbitration Act, 9
U.S.C. Section 1 et seq. Either the Company or the Participant may commence the
arbitration process by filing a written demand for arbitration with JAMS and
delivering a copy of such demand to the other party or parties to the
arbitration in accordance with the notice procedures set forth in Section 14.1
of the Operating Agreement. The arbitration shall take place in Wilmington,
Delaware, and shall be conducted in accordance with the provisions of JAMS
Streamlined Arbitration Rules and Procedures in effect at the time of filing of
the demand for arbitration. The parties to the arbitration shall cooperate with
JAMS and each other in selecting an arbitrator from JAMS’ panel of neutrals and
in scheduling the arbitration proceedings. The arbitrator selected shall be
neutral and a former Delaware chancery court judge or, if such judge is not
available, a former U.S. federal judge with experience in adjudicating matters
under the law of the State of Delaware; provided that if no such person is both
willing and able to undertake such a role, the parties to the arbitration shall
cooperate with each other and JAMS in good faith to select such other person as
may be available from a JAMS’ panel of neutrals with experience in adjudicating
matters under the law of the State of Delaware. The parties to the arbitration
shall participate in the arbitration in good faith. The Company shall pay those
costs, if any, of arbitration that it must pay to cause this Paragraph 7 to be
enforceable, and all other costs of arbitration shall be shared equally between
the parties to the arbitration.
(b)    No party to the arbitration shall be entitled to undertake discovery in
the arbitration; provided that, if discovery is required by applicable law,
discovery shall not exceed (i) one witness deposition plus the depositions of
any expert designated by the other party or parties, (ii) two interrogatories,
(iii) ten document requests, and (iv) ten requests for admissions; provided
further that additional discovery may be permitted to the extent such additional
discovery is required by applicable law for this Paragraph 7 to be enforceable.
The arbitrator


8



--------------------------------------------------------------------------------




shall have no power to modify any of the provisions of this Agreement, to make
an award or impose a remedy that, in each case, is not available to the Delaware
chancery court or to make an award or impose a remedy that was not requested by
a party to the dispute, and the jurisdiction of the arbitrator is limited
accordingly. To the extent permitted by law, the arbitrator shall have the power
to order injunctive relief, and shall expeditiously act on any petition for such
relief.
(c)    The provisions of this Paragraph 7 may be enforced by any court of
competent jurisdiction, and, to the extent permitted by law, the party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorneys’ fees, to be paid by the party against whom enforcement is
ordered. Notwithstanding any provision of this Agreement to the contrary, any
party to an arbitration pursuant to this Paragraph 7 shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any violation of the provisions of this Agreement pending a final
determination on the merits by the arbitrator, and each party hereby consents
that such a restraining order or injunction may be granted without the necessity
of posting any bond.
(d)    The details of any arbitration pursuant to this Paragraph 7, including
the existence or outcome of such arbitration and any information obtained in
connection with any such arbitration, shall be kept strictly confidential and
shall not be disclosed or discussed with any person not a party to the
arbitration; provided that such party may make such disclosures as are required
by applicable law or legal process; provided further that such party may make
such disclosures to its, his or her attorneys, accountants or other agents and
representatives (including, in the case of the Company, the officers, directors
and employees of any Oaktree Group Member) who reasonably need to know the
disclosed information in connection with any arbitration pursuant to this
Paragraph 7 and who are obligated to keep such information confidential to the
same extent as such party. If a party to an arbitration receives a subpoena or
other request for information from a third party that seeks disclosure of any
information that is required to be kept confidential pursuant to the prior
sentence, or otherwise believes that it, he or she may be required to disclose
any such information, such party shall (i) promptly notify the other party to
the arbitration and (ii) reasonably cooperate with such other party in taking
any legal or otherwise appropriate actions, including the seeking of a
protective order, to prevent the disclosure, or otherwise protect the
confidentiality, of such information.
(e)    For the avoidance of doubt, (i) any arbitration pursuant to this
Paragraph 7 shall not include any disputes, claims or controversies that do not
arise out of or relate to this Agreement, and (ii) any arbitration pursuant to
this Paragraph 7 of disputes, claims or controversies arising out of or relating
to this Agreement is intended to be separate and distinct proceeding from any
arbitration or other adjudication of disputes, claims or controversies between
any Oaktree Group Member and the Participant that do not arise out of or relate
to this Agreement.
8.    Entire Agreement. The Grant Documents constitute the entire agreement
among the parties hereto with respect to the subject matter hereof, and
supersede any prior agreement or understanding among them with respect to such
matter; provided that in the event of any conflict between the Operating
Agreement or the Plan, on the one hand, and this Agreement, on the other hand,
this Agreement shall prevail.
9.    Interpretation and Certain Definitions.


9



--------------------------------------------------------------------------------




(a)    All ambiguities shall be resolved without reference to which party may
have drafted this Agreement. All article, paragraph or section headings or other
captions in this Agreement are for convenience only, and they shall not be
deemed part of this Agreement and in no way define, limit, extend or describe
the scope or intent of any provisions hereof. Unless the context clearly
indicates otherwise: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) provisions apply to successive events and transactions; (iv)
each definition herein includes the singular and the plural; (v) each reference
herein to any gender includes the masculine, feminine, and neuter where
appropriate; (vi) the word “including” when used herein means “including, but
not limited to,” and the word “include” when used herein means “include, without
limitation”; and (vii) references herein to specified paragraph numbers refer to
the specified paragraph of this Agreement. The words “hereof,” “herein,”
“hereto,” “hereby,” “hereunder,” and derivative or similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
words “applicable law” and any other similar references to the law include all
applicable statutes, laws (including common law), treaties, orders, rules,
regulations, determinations, orders, judgments, and decrees of any governmental
authority. The abbreviation “U.S.” refers to the United States of America. All
monetary amounts expressed herein by the use of the words “U.S. dollar” or “U.S.
dollars” or the symbol “$” are expressed in the lawful currency of the United
States of America. The words “foreign” and “domestic” shall be interpreted by
reference to the United States of America.
(b)    Nothing in this Agreement is intended to confer upon the Participant any
right or privilege that is in addition, or otherwise more favorable, to the
rights and privileges generally enjoyed by the other Members under the Operating
Agreement, except to the extent such additional or more favorable right or
privilege is expressly and intentionally conferred under this Agreement;
provided that the Granted Units shall be subject to such Unit Designations as
the Company determines to be applicable for purposes of implementing one or more
of the provisions of Paragraph 11 or 12 below.
(c)    “Award Units” means, collectively, all Units (including Granted Units,
OCGH limited partner units, and Class A units of the Company) granted, awarded
or otherwise issued to the Participant by any Oaktree Group Member, whether
before, on or after the Effective Date, as determined by the Company.
(d)     “Award Value” means, (i) with respect to any Award Unit that was
granted, awarded or issued on or prior to December 31, 2007, zero, (ii) with
respect to any Award Unit that was granted, awarded or issued between January 1,
2008 and December 31, 2013, the amount equal to the last reported sale price at
which a Class A unit of the Company was actually traded on the Primary Exchange
on or prior to the date as of which such Award Unit is granted, awarded or
issued, and (iii) except as otherwise provided in any applicable unit
designation, award agreement, or other written agreement or instrument
applicable to such Award Unit, as determined by the Company, with respect to any
Award Unit that is granted, awarded or issued on or after January 1, 2014, the
amount determined by the Company to be the value of such Award Unit as
communicated (whether pursuant to a grant or award agreement, any announcement
or notification by any Oaktree Group Member, the Oaktree Equity Portal or
otherwise) to the Participant in connection with such issuance; provided that,
in the absence of any such determination, then the Award Value of such Award
Unit shall be the amount equal to the average daily closing sale price at which
the Class A units of the Company are actually traded on the Primary Exchange for
the 20 trading days (or such other number of trading days


10



--------------------------------------------------------------------------------




that the Company selects in its sole discretion) prior to the date such Award
Unit is granted, awarded or issued (or such other date that the Company selects
in its sole discretion).
(e)    “Cause” means, with respect to the Participant, the occurrence of any of
the following events during the Participant’s provision of services to the
Oaktree Group (regardless whether the occurrence is discovered before or after
the Participant’s cessation of services to the Oaktree Group):  (i) gross
negligence or misconduct detrimental to an Oaktree Group Member, (ii) material
breach of this Agreement or any other agreement between the Participant and an
Oaktree Group Member, (iii) violation of any applicable regulatory rule or
regulation, (iv) conviction of, or entry of a guilty plea or of no contest to, a
felony (other than a motor-vehicle-related felony for which no custodial penalty
is imposed), (v) entry of an order issued by any court or regulatory agency
removing the Participant as an officer of an Oaktree Group Member or prohibiting
the Participant from participation in the conduct of the affairs of an Oaktree
Group Member, or (vi) fraud, theft, misappropriation or dishonesty by the
Participant relating to an Oaktree Group Member, including any theft of funds.
(f)    “Confidential Information” means any information concerning the
employees, organization, business or finances of any Oaktree Group Member, any
Fund or any third party (including any client, investor, partner, portfolio
company, customer, vendor, or other person) with which an Oaktree Group Member
or a Fund is engaged or conducts business, including business strategies,
operating plans, acquisition strategies (including the identities of, and any
other information concerning, possible acquisition candidates), financial
information, valuations, analyses, investment performance, market analysis,
acquisition terms and conditions, personnel, compensation and ownership
information, know-how, customer lists and relationships, the identity of any
client, investor, partner, portfolio company, customer vendor or other third
party, and supplier lists and relationships, as well as all other secret,
confidential or proprietary information belonging to any Oaktree Group Member or
any Fund; provided that Confidential Information shall not include any
information generally known to the public other than as a result of a disclosure
by the Participant in violation of any confidentiality obligation owed to any
Oaktree Group Member.
(g)    “Competitive Business” means any business that is competitive with the
business of any Oaktree Group Member (including raising, organizing, managing or
advising any fund or separate account having an investment strategy in any way
competitive with any of the funds or separate accounts managed by any Oaktree
Group Member).
(h)    “Control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
(i)    “Cumulative Award Value” means the cumulative total of all of the Award
Values attributable to all of the Award Units, regardless of whether any such
Award Unit is (i) then held by the Participant, (ii) vested or unvested, or
(iii) subsequently forfeited, redeemed, exchanged, or Disposed.
(j)    “Fund” means any limited partnership, limited liability company, group
trust, mutual fund, investment company or other entity, or any investment
account, which is managed or Controlled by any Oaktree Group Member or by an
entity Controlled by any Oaktree Group Member, as determined by the Company.


11



--------------------------------------------------------------------------------




(k)    “Incapacitation” means, with respect to the Participant, the earliest to
occur of (i) the death of the Participant, or (ii) as determined by the Company,
the Participant’s substantial inability to perform services to the Oaktree Group
in the Participant’s normal and regular manner by reason of illness or other
physical or mental disability for a period of at least 90 consecutive calendar
days or an aggregate of 180 calendar days in any 360-day period (or such other
longer or shorter period as the Company may select).
(l)    “Intellectual Property” means (i) any and all investment or trading,
records, agreements or data; (ii) any and all financial and other analytic
models, records, data, methodologies or software; (iii) any and all investment
advisory contracts, fee schedules and investment performance data; (iv) any and
all investment agreements, limited partnership agreements, subscription
agreements, private placement memorandums and other offering documents and
materials; (v) any and all client, investor or vendor lists, records or contact
data; (vi) any and all other documents, records, materials, data, trade secrets
and other incidents of business carried on by any Oaktree Group Member (whether,
for the avoidance of doubt, on behalf of itself, on behalf of any Fund, or
otherwise) or learned, created, developed or carried on by any employee of any
Oaktree Group Member (in whatever form, including print, computer file, diskette
or otherwise); and (vii) all trade names, service marks and logos under which
any Oaktree Group Member does business (whether, for the avoidance of doubt, on
behalf of itself, on behalf of any Fund, or otherwise), and any and all
combinations and variations thereof and all related logos.
(m)    “Minimum Retention Units” means Post-2013 Award Units issued to the
Participant in a year for which the Participant’s Prior Year Compensation was
equal to or greater than (i) $500,000, if the Participant’s base compensation is
denominated in U.S. dollars, (ii) £500,000, if the Participant’s base
compensation is denominated in British pounds, (iii) €500,000, if the
Participant’s base compensation is denominated in euros, or (iv) the local
currency equivalent of $500,000, using such conversion rate as the Company in
its discretion determines, if the Participant’s base compensation is denominated
in a currency other than U.S. dollars, British pounds or euros.
(n)    “Oaktree Business” means the business and operations of the Oaktree
Group, including the organization, investment objectives, expenses, operational
structure, management structure and other material details of the Oaktree Group.
(o)    “Oaktree Related Person” means (i) any Oaktree Group Member, (ii) the
current and former senior executives, officers, directors, employees and duly
authorized agents and representatives of any Oaktree Group Member, and (iii) the
current and former direct and indirect shareholders, partners, members and
equityholders of any Oaktree Group Member (other than the current and former
direct and indirect shareholders, partners, members and equityholders of the
Company, who are not otherwise included in either of the foregoing clause (i) or
(ii)).
(p)    “OCGH” means Oaktree Capital Group Holdings, L.P., a Delaware limited
partnership.
(q)    “OCGH LPA” means the Fifth Amended and Restated Limited Partnership
Agreement of OCGH, dated as of November 10, 2015, as amended, modified,
supplemented or restated from time to time.


12



--------------------------------------------------------------------------------




(r)    “Person” means an individual, a general partnership, a limited
partnership, a limited liability company, an association, a joint venture, a
corporation, a business, a trust, an unincorporated organization, any other
entity or a government or any department, agency, authority, instrumentality or
political subdivision thereof.
(s)    “Post-2013 Award Unit” means any Award Unit that is granted, awarded or
issued on or after January 1, 2014, except to the extent the Company in its sole
and absolute discretion determines not to treat any such Award Unit as a
Post-2013 Award Unit.
(t)    “Post-2013 Award Value” means the cumulative total of all of the Award
Values attributable to all Post-2013 Award Units, regardless of whether any such
Award Unit is (i) then held by the Participant, (ii) vested or unvested, or
(iii) subsequently forfeited, redeemed, exchanged, or Disposed.
(u)    “Primary Exchange” means, as of any time, the securities exchange,
over-the-counter market or trading platform on which the Class A units of the
Company are primarily traded during such time, as determined by the Company. The
Primary Exchange as of the Effective Date is the New York Stock Exchange.
(v)    “Prior Year Compensation” means, with respect to any Award Units received
by the Participant, the aggregate value of the base salary, cash bonus, 401(k)
employer profit sharing contribution (if any) and “equity table” grant received
by the Participant in respect of the calendar year immediately preceding the
year in which such Award Units were granted to the Participant, as determined by
the Company. Solely by way of example, the Participant’s Prior Year Compensation
with respect to the Granted Units is the Participant’s base salary paid in 2017,
cash bonus and 401(k) employer profit sharing contribution for 2017 (each paid
in February 2018) and “equity table” grant for 2017 (issued in March 2018).
(w)    “Restricted Period” means the longest of: (i) in the case the Participant
held at least 500,000 Award Units as of May 25, 2007 (before giving effect to
the Secondary Offering) or at any point in time thereafter, one year following
the date he or she ceases to provide services to the Oaktree Group for any
reason (other than the termination of such services by the Oaktree Group without
Cause); (ii) in the case the Participant held at least 250,000 Award Units but
fewer than 500,000 Award Units as of May 25, 2007 (before giving effect to the
Secondary Offering) or at any point in time thereafter (but who has never held
more than 499,999 Award Units), six months following the date he or she ceases
to provide services to the Oaktree Group for any reason (other than the
termination of such services by the Oaktree Group without Cause); (iii) in the
case the Participant held at least 100,000 Award Units as of May 25, 2007 but
fewer than 250,000 Award Units (before giving effect to the Secondary Offering)
or at any time thereafter (but who has never held more than 249,999 Award
Units), three months following the date he or she ceases to provide services to
the Oaktree Group for any reason (other than the termination of such services by
the Oaktree Group without Cause); (iv) in the case the Participant’s Cumulative
Award Value is at least $3,000,000 at any point in time after May 25, 2007, one
year following the date he or she ceases to provide services to the Oaktree
Group for any reason (other than the termination of such services by the Oaktree
Group without Cause); (v) in the case the Participant’s Cumulative Award Value
is at least $1,500,000 but less than $3,000,000 at any point in time after May
25, 2007 (but whose Cumulative Award Value has never equaled or exceeded
$3,000,000), six months following the date he or she ceases to provide services
to the Oaktree Group for any reason (other than the termination of such services
by the


13



--------------------------------------------------------------------------------




Oaktree Group without Cause); and (vi) in the case the Participant’s Cumulative
Award Value is at least $500,000 but less than $1,500,000 at any point in time
after May 25, 2007 (but whose Cumulative Award Value has never equaled or
exceeded $1,500,000), three months following the date he or she ceases to
provide services to the Oaktree Group for any reason (other than the termination
of such services by the Oaktree Group without Cause). For the avoidance of
doubt, in the event more than one period described in foregoing clauses (i)
through (vi) is applicable to the Participant, the Restricted Period shall be
the longest of such periods. Notwithstanding the foregoing clauses (i) through
(vi), for the avoidance of doubt, the Participant shall be bound by any longer
Restricted Period to which he or she has agreed or may agree pursuant to any
written agreement with any Oaktree Group Member (whether executed before, on or
after the Effective Date).
(x)    “Secondary Offering” means the purchase of certain Oaktree Operating
Group Units on May 25, 2007 in connection with the offer and sale by the Company
of Class A units and the related transactions thereto.
(y)    This Agreement is intended to constitute an “Award agreement” for
purposes of the Plan. The Granted Units are intended to constitute an “Award”
for purposes of the Plan.
10.    Further Assurances. The Participant and his or her transferees shall take
all actions that may be reasonably requested by the Company from time to time,
including by executing and delivering all agreements, instruments and documents
that may be reasonably requested by the Company, to carry out the purposes of
the Grant Documents. Without limiting the immediately preceding sentence, the
Participant or his or her transferees shall execute and deliver such
instructions, confirmations and powers of attorney with respect to the
Designated Unit Holding Accounts for purposes consistent with Paragraph 3 above.
11.    Protective Covenants.
(a)    Certain Acknowledgments. The Participant hereby acknowledges and agrees
that:
(i)    the business of the Company and the Oaktree Group is of a special,
unique, unusual, extraordinary and specialized character;
(ii)    the Participant has contributed valuable consideration to the Company or
its predecessor in exchange for the Participant’s Units;
(iii)    any damage to the business and goodwill of the Company would diminish
the value of the Granted Units and the other Units (if any) that the Participant
may own);
(iv)    the Company and the Oaktree Group possess and will continue to possess
information that has been created, discovered or developed by, or otherwise
become known to them (including information created, discovered or developed by,
or made known to, the Participant), which information has commercial value in
the business in which the Oaktree Group is engaged and is treated by the Oaktree
Group as Confidential Information, as a trade secret, as Intellectual Property
or as proprietary information;


14



--------------------------------------------------------------------------------




(v)    the provisions of this Paragraph 11 are (A) in anticipation of, (B)
reasonable in all respects, and (C) necessary to protect the goodwill, business,
confidential information, trade secrets, intellectual property or any other
proprietary information of the Company, the Oaktree Group and the Funds, as well
as to protect the value of the Participant’s and the other Members’ interest in
the Company, in each case, from the irreparable damage that could be caused to
each of them by the Participant upon or after the Participant’s disassociation
from the Company;
(vi)    the Participant desires to further the long-term success of the Company,
the Oaktree Group and the Funds, including because such success is expected to
enhance the value of the Granted Units and the other Units (if any) that the
Participant may own;
(vii)    it is in the Participant’s own best interests, including to protect the
value of the Granted Units and the other Units (if any) that the Participant may
own and to further the long-term success of the Company, the Oaktree Group and
the Funds, for the Participant to agree to be bound by the provisions of this
Paragraph 11 as a condition to his or her receipt of the Granted Units; and
(viii)    the Participant is not required to become a party to this Agreement,
acquire an interest in the Company or make an investment in the Company.
(b)    Commitment. The Participant hereby agrees that for so long as the
Participant provides services to an Oaktree Group Member, the Participant shall
devote substantially all of the Participant’s business time, skill, energy and
attention to his or her responsibilities with respect to the business of such
Oaktree Group Member in a diligent manner.
(c)    Confidential Information, Intellectual Property and Proprietary
Information.
(i)    The Participant shall not, without the prior express written consent of
the Company, (A) use for the benefit of the Participant, use to the detriment of
any Oaktree Group Member or Fund, or disclose, at any time (including while
providing services to the Oaktree Group), in each case, unless and to the extent
required by law or as required in the performance of the Participant’s services
to an Oaktree Group Member, any Confidential Information, or (B) remove or
retain, upon the Participant ceasing to provide services to the Oaktree Group
for any reason, any document, paper, electronic file or other storage medium
containing or relating to any Confidential Information, any Intellectual
Property or any physical property of any Oaktree Group Member.
(ii)    The Participant hereby agrees to deliver to the Oaktree Group on the
date the Participant ceases to provide services to the Oaktree Group for any
reason, or promptly at any other time that any Oaktree Group Member may request,
all memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) within the
Participant’s possession or control that contain any Confidential Information or
any Intellectual Property.
(iii)    The Participant hereby agrees that any and all Intellectual Property is
and shall be the exclusive property of the Oaktree Group for the Oaktree Group’s
sole use. In addition, the Participant hereby acknowledges and agrees that the
investment performance of the funds and accounts managed by any Oaktree Group
Member is attributable to the efforts


15



--------------------------------------------------------------------------------




of the team of professionals of the Oaktree Group and not to the efforts of any
single individual, and that, therefore, the performance records of the funds and
accounts managed by any Oaktree Group Member are and shall be the exclusive
property of the Oaktree Group. The Participant hereby agrees that the
Participant, whether during or after the Participant’s provision of services to
any Oaktree Group Member, shall not use or disclose any Intellectual Property,
including the performance records of the funds and accounts managed by any
Oaktree Group Member without the prior written consent of the Company, except in
the ordinary course of the Participant’s services to an Oaktree Group Member.
(iv)    Without limiting the generality of the foregoing, any trade secrets of
the Oaktree Group shall be entitled to all of the protections and benefits under
applicable law. The Participant hereby acknowledges that (A) the Participant may
have had, and may have in the future, access to information that constitutes
trade secrets but that has not been, and shall not be, marked to indicate its
status as such and (B) this Agreement constitutes reasonable efforts under the
circumstances by the Oaktree Group to notify the Participant of the existence of
such trade secrets and to maintain the confidentiality of such trade secrets
within the provisions of the Uniform Trade Secrets Act or other applicable law.
The Participant further understands and acknowledges that (x) an individual will
not be held criminally or civilly liable under any U.S. federal or state trade
secret law for the disclosure of a trade secret that is made (1) in confidence
to a U.S. federal, state, or local government official or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law or
(2) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal, and (y) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order. Nothing in this Agreement or any other agreement
between the Participant and an Oaktree Group Member requires the Participant to
obtain the prior authorization of (or to give notice to) the Oaktree Group
regarding any communication or disclosure described in the preceding sentence;
provided however that the Participant may not disclose any information covered
by the attorney-client privilege of any Oaktree Group Member or any attorney
work product of any Oaktree Group Member without the prior written consent of
the Oaktree Group’s General Counsel.
(v)    Nothing in this Agreement or any other agreement between the Participant
and any Oaktree Group Member shall prohibit or restrict the Participant from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (each, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. Moreover, the
Participant can testify truthfully in response to a subpoena or other legal
process regarding any matter concerning the Participant’s relationship with any
Oaktree Group Member, provided that the Participant notifies the Oaktree Group’s
General Counsel within a reasonable time after receiving such a subpoena or
other legal process so that the Oaktree Group may take appropriate steps to
protect its interests.
(vi)    If the Participant’s services to the Oaktree Group are governed by the
laws of the State of California, then in accordance with Section 2870 of the
California Labor


16



--------------------------------------------------------------------------------




Code the Participant’s obligation to assign the Participant’s right, title and
interest throughout the world in and to all Intellectual Property does not apply
to any works of authorship, inventions, intellectual property, materials,
documents or other work product (including, without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content or audiovisual materials) that the Participant developed entirely
on the Participant’s own time without using the Oaktree Group’s equipment,
supplies, facilities, or Confidential Information (and any such works shall not
be deemed “Intellectual Property” hereunder), except for the Intellectual
Property that either (A) relates to the business of the Oaktree Group at the
time of conception or reduction to practice of the Intellectual Property, or
actual or demonstrably anticipated research or development of the Oaktree Group,
or (B) results from any work performed by the Participant for the Oaktree Group.
(vii)    The Participant hereby acknowledges and agrees that a remedy at law for
any breach or threatened breach of the provisions of this Paragraph 11 would be
inadequate, and, therefore, the Participant agrees that the Company shall be
entitled to injunctive relief, in addition to any other available rights and
remedies in case of any such breach or threatened breach; provided that nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other rights and remedies available for any such breach or threatened breach.
(d)    Interference.
(i)    To the fullest extent permitted by law, the Participant hereby agrees
that for so long as the Participant provides services to an Oaktree Group
Member, and for two years after the Participant ceases to provide such services
for any reason, the Participant shall not directly or indirectly (x) solicit any
customer or client of the Oaktree Group for a Competitive Business, provided
that the foregoing clause (x) shall not be deemed to prohibit the Participant
from participating in the normal marketing efforts of a Competitive Business
after the Participant ceases to provide services to an Oaktree Group Member, so
long as the Participant does not solicit any client or customer known to the
Participant as a result of his or her provision of services to an Oaktree Group
Member to be a client or customer of the Oaktree Group, other than clients or
customers of the Oaktree Group that, as of the date the Participant ceases to
provide services to an Oaktree Group Member, are bona fide pre-existing clients
or customers of such Competitive Business, (y) induce or attempt to induce any
employee of the Oaktree Group to leave the Oaktree Group or in any way interfere
with the relationship between the Oaktree Group and any employee thereof, or (z)
hire, engage, employ, retain or otherwise enter into any business affiliation
with any person who was an employee of the Oaktree Group at any time during the
twelve-month period prior to the date the Participant ceases to provide services
to the Oaktree Group. The Participant acknowledges that the identities of the
customers and clients of the Oaktree Group are confidential and proprietary
information of the Oaktree Group.
(ii)    To the fullest extent permitted by law, the Participant hereby agrees
that for so long as the Participant provides services to an Oaktree Group Member
and for the duration of the Restricted Period, the Participant shall not
directly or indirectly:
(1)    in any geographic location or area anywhere in the United States of
America or any other country where an Oaktree Group Member conducts business,
engage in a Competitive Business; or
(2)    invest in, own, manage, operate, finance, control, render services to or
participate (whether as an employee, consultant, independent contractor,
officer,


17



--------------------------------------------------------------------------------




director, agent, security holder, creditor, or otherwise) in the ownership,
management, operation, financing, or control of, or have any interest in, or be
employed by, or be associated with or in any manner connected with, or render
services, advice or aid to, or guarantee the obligations of, any Person that
engages in or proposes to engage in a Competitive Business; provided that
nothing herein shall prohibit the Participant from being a passive owner of not
more than one percent of the outstanding stock of any class of securities of a
corporation or entity engaged in such business which is publicly traded so long
as the Participant has no participation in the business of such corporation or
entity (other than the exercise of his or her shareholder voting rights).
(e)    Disparagement. The Participant hereby agrees that he or she shall not
make any statements, encourage others to make statements or release information
that disparages, discredits, or defames any Oaktree Group Member or engage in
any activity that would have the effect of disparaging, discrediting or defaming
any Oaktree Group Member (including, for the avoidance of doubt, through the
disparagement, discrediting or defamation of any Fund). Notwithstanding the
foregoing, nothing in this Agreement shall prohibit the Participant from making
truthful statements when required by law.
(f)    Notice of Cessation of Service. The Participant shall notify the Company
of the Participant’s intention to cease providing services to the Oaktree Group
no later than (i) if the Participant is a Managing Director or an executive
officer of an Oaktree Group Member at the time such notice is delivered, 60
calendar days prior to such cessation of services, or (ii) in all other cases,
30 calendar days prior to such cessation of services. Notwithstanding the
foregoing, the notice period set forth in this Agreement shall be the minimum
notice period required from the Participant, and the Participant shall be bound
by any longer notice period to which he or she has agreed or may agree pursuant
to any grant or award agreement, employment agreement, employment offer letter,
points letter or other written agreement with any Oaktree Group Member, whether
executed before, on or after the Effective Date.
(g)    OCGH Affirmation. For the avoidance of doubt, the Participant
acknowledges and agrees that, if he or she has previously received OCGH limited
partner units, he or she remains bound by his or her obligations under Article X
and the other provisions of the OCGH LPA, notwithstanding his or her receipt of
the Granted Units or any cessation of ownership of OCGH limited partner units or
disassociation from OCGH as a limited partner.
12.    Transferability.
(a)    The Participant shall not, without the prior express written consent of
the Company, assign, sell, convey, dispose, pledge, hypothecate or otherwise
transfer (“Dispose” or a “Disposition”), in whole or in part, any unvested
Granted Unit.
(b)    The Participant shall not, without the prior express written consent of
the Company, Dispose, in whole or in part, any vested Award Unit (regardless of
whether such vested Award Unit is a Granted Unit) unless (i) the Participant is
at least 65 years-old in age at the time of such Disposition, (ii) such
Disposition would occur after the first anniversary of the effective date as of
which the Participant permanently ceased to provide services to the Oaktree
Group, or (iii) after giving effect to such Disposition, the remaining number of
vested Award Units then held by the Participant is equal to at least 20% of the
cumulative number of Minimum Retention Units, if any, issued to the Participant
that have vested. For


18



--------------------------------------------------------------------------------




the avoidance of doubt, if the Participant has not received any Minimum
Retention Units, then the Participant shall not be restricted in the Disposition
of vested Award Units except as set forth in Paragraph 12(c) below. To the
extent that the Participant previously agreed to a minimum retention requirement
for vested Award Units pursuant to one or more grant or award agreements issuing
Class A units of the Company to the Participant, the Company hereby agrees that
the restrictions on Disposition set forth in this Paragraph 12(b) shall
supersede the minimum retention requirement set forth in such earlier grant or
award agreement.
(c)    Without limiting any other restrictions set forth in this Agreement or
otherwise, the Participant hereby agrees and understands that the Granted Units
may not be Disposed, in whole or in part, except in accordance with the
provisions of the Operating Agreement and any securities trading policies
adopted by the Oaktree Group from time to time that are generally applicable to
directors, officers, employees of, or other service providers to, the Oaktree
Group with respect to their holdings of any Units or that are otherwise adopted
by the Oaktree Group for purposes of complying with securities laws and other
applicable law (a “Securities Trading Policy”).
(d)    To the fullest extent permitted by law, any Disposition or purported
Disposition of a Unit not made in accordance with the provisions of this
Agreement, the Operating Agreement and any Securities Trading Policy shall be
null and void unless the Company determines otherwise in its sole and absolute
discretion.
(e)    For the avoidance of doubt, the obligations and covenants of the
Participant under this Agreement shall survive indefinitely pursuant to their
terms, including Paragraph 11, and the Participant agrees to remain bound to
such obligations and covenants, notwithstanding any forfeiture (whether pursuant
to Paragraph 2(b) or otherwise) or a Disposition of any of the Granted Units.
13.    Right to Offset. In the event the Participant owes any amount to any
Oaktree Group Member or is otherwise liable to any Oaktree Group Member for any
amount (each, a “Monetary Obligation”), including principal or interest on any
loan extended by such Oaktree Group Member to the Participant, Oaktree is hereby
authorized to deduct and withhold from any monies otherwise payable to the
Participant with respect to the Granted Units or held in the Designated Unit
Holding Accounts, including any dividend or other distribution payable by the
Company with respect to the Granted Units and the proceeds payable to the
Participant from the sale or other Disposition of any Granted Unit, up to an
amount equal to the Monetary Obligation or as otherwise set forth in any
agreement or note giving rise to such Monetary Obligation, for purposes of
offsetting such amount against the Monetary Obligation.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




19

